PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov                                                                                                           
In re Application of			: 
WENNBERG et al.			:
Application No. 15/745,077		:	DECISION ON PETITION			
Filed: 15 Jan 2018		            :
For: DRILL COMPONENT     	: 

This is a decision on the September 28, 2020 petition (“renewed petition”) requesting reconsideration of the petition under 37 CFR 1.183 filed on March 9, 2020, which was dismissed in the decision on petition mailed on August 17, 2020.  The September 28, 2020, petition requested waiver of the requirement of 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on September 28, 2020, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii). 

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.


RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—

(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 C.F.R. § 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.
102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A)    The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1)	    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2)	Be signed in accordance with paragraph (b)(1) of this section if filed in a patent  application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 
(3)	Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the  patent or any patent granted on the application which formed the basis for the  double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.




37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present renewed petition requesting reconsideration of the March 9, 2020, petition under 37 CFR 1.183, petitioner  requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer, filed September 28, 2020, be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii). In support of its request, petitioner asserts at pages 5-8 of the present petition the following (footnotes omitted):
On September 10, 2019, the Examiner issued a nonstatutory double patenting (NDP) rejection in the present Application, stating in part that:
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15 of copending Application No. 15/745,063 (reference application)....
and that:
[a] timely filed terminal disclaimer in compliance with 37 C F R 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. ...
Responsive to this NDP rejection, Petitioner submitted a Terminal Disclaimer based on a Joint Research Agreement (along with other required documents, including a Petition Under 37 C.F.R. § 1.183 and the requisite fee(s)) and a Response to the Official Action on March 9, 2020 (with a supplemental amendment submitted on March 10, 2020).
On August 17, 2020, Applicant received a decision on the Petition, which dismissed the Petition (hereafter “Decision”). In dismissing the Petition, the Decision stated (in part):
[the petition fails to set forth a compelling reason why the relief sought should be granted...

[a] request for reconsideration... must be accompanied by sufficient evidence of an “extraordinary situation” that would warrant waiver of the prior art disqualification requirement in 37 C.F.R 1.321 (d).
In view of the dismissal of the Petition and the above comments therein, Applicant submits this new Petition Under 37 C.F.R. §1.183 to include, among the other required items for such a petition and to support the filing of a Terminal Disclaimer based on a Joint Research Agreement, a showing/evidence of “an ‘extraordinary situation’ that would warrant waiver of the prior art disqualification requirement in 37 C.F.R 1.321(d),”
As such and newly responsive to the noted NDP rejection, Applicant submits herewith a new Terminal Disclaimer over co-pending reference Application No. 15/745,063 (hereinafter "the Reference Application") based on a Joint Research Agreement. Additionally, Petitioner submits herewith (to the extent not already entered based on the submission dated March 9, 2020) an Amendment amending the Specification of the present Application to identify the parties to the Joint Research Agreement, and a Statement Under 37 C.F.R. § 1.104(c)(4)(ii).
Applicant notes, however, that the Reference Application is not prior art to the present Application, as both applications have the same effective filing date, namely, the common PCT filing date of July 14, 2016. As discussed above, 37 C.F.R. § 1.321 (d) does not provide for filing a terminal disclaimer in situations where the subject and reference applications developed under a Joint Research Agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. § 102(c), but the Reference Application would not otherwise qualify as prior art under 35 U.S.C. § 102(a). 
The practical effect of this situation is that the Petitioner is now subject to the extraordinary and unjust situation where the Office's NDP rejection in this application cannot be overcome under the rules.
Petitioner and the examiner are in agreement that the reference is not prior art to the present Application. As discussed above, 37 CFR 1.321(d) does not provide for filing a terminal disclaimer in situations where the claimed invention of the subject application and the subject matter of the reference were under a joint research agreement but the reference does not qualify as prior art under 35 U.S.C. 102(a)(2)─the reference cannot be disqualified as prior art in the manner set forth in 37 CFR 1.104(c)(4)(ii) as required by 37 CFR 1.321(d). The practical effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the USPTO's NDP rejection cannot be overcome under the rules by the Terminal Disclaimer submitted herewith.
 contends that justice requires the Director to waive the non-statutory prior art disqualification requirement in the rule in this situation and to allow the terminal disclaimer filed under 37 CFR 1.321(d) on September 28, 2020 over U.S. Patent Application No. 15/745,063 be approved.
The renewed petition under 37 CFR 1.183 has been fully considered.
A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on September 28, 2020 meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) by:
(1) Submitting a statement on September 28, 2020 that the claimed invention and the subject matter disclosed in the reference application were made by or on behalf of one or more parties to a JRA, that the JRA was in effect on or before the effective filing date of the claimed vention and that the claimed invention was made as a result of activities undertaken within the scope of the JRA, and 
(2) Amending the specification on March 9, 20201, to name the parties to the JRA. The fee of $140 required for the amendment under 37 CFR 1.71(g)(1) was charged on August 11, 2020.
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references be prior art that is disqualified as set forth in 37 CFR 1.104(c)(4)(ii) in order for petitioner to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections of record based on the reference listed in the terminal disclaimer. Accordingly, the renewed petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on September 28, 2020, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.

CONCLUSION
1.	The renewed petition filed on September 28, 2020, under 37 CFR 1.183 is granted.
2.	The terminal disclaimer filed on September 28, 2020, is being forwarded to the paralegal staff for processing in view of the present decision.




/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        















    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that a duplicate amendment to the specification was filed on September 28, 2020 to name the parties to the JRA.